Title: To Thomas Jefferson from Lafayette, 26 June 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


        
          Dr. Sir
          Rawsons ordinary 26 June 1781.
        
        I have the honor to forward a dispatch recommended by the president of Congress, to be sent to you by a particular conveyance. Lieut. Stokely is charged with it, and directed to deliver it into your own hands.
        Lord Cornwallis was at Birds yesterday, from which place he retired with his main body, into Williamsburg. We have been pressing his rear, with our light parties, supported by the army, but his Lordship has proceeded so cautiously, and so covered his marches with his cavalry, that it has been, under our circumstances, next to impossible to do him any injury.
        From present appearances, it would seem, that the antient capital is to be a garrisoned place, and, perhaps, a small post will be established at york.
        With the greatest regard, I have the honor to be Dr Sir, your most obt. Sv.,
        
          Lafayette
        
      